Case 1:14-cv-02887-JLK-MEH Document 261-13 Filed 04/29/20 USDC Colorado Page 1 of
                                       11




                        Exhibit Q
Case 1:14-cv-02887-JLK-MEH Document 261-13 Filed 04/29/20 USDC Colorado Page 2 of
                                       11
Case 1:14-cv-02887-JLK-MEH Document 261-13 Filed 04/29/20 USDC Colorado Page 3 of
                                       11
Case 1:14-cv-02887-JLK-MEH Document 261-13 Filed 04/29/20 USDC Colorado Page 4 of
                                       11
Case 1:14-cv-02887-JLK-MEH Document 261-13 Filed 04/29/20 USDC Colorado Page 5 of
                                       11
Case 1:14-cv-02887-JLK-MEH Document 261-13 Filed 04/29/20 USDC Colorado Page 6 of
                                       11
Case 1:14-cv-02887-JLK-MEH Document 261-13 Filed 04/29/20 USDC Colorado Page 7 of
                                       11
Case 1:14-cv-02887-JLK-MEH Document 261-13 Filed 04/29/20 USDC Colorado Page 8 of
                                       11
Case 1:14-cv-02887-JLK-MEH Document 261-13 Filed 04/29/20 USDC Colorado Page 9 of
                                       11
Case 1:14-cv-02887-JLK-MEH Document 261-13 Filed 04/29/20 USDC Colorado Page 10
                                     of 11
Case 1:14-cv-02887-JLK-MEH Document 261-13 Filed 04/29/20 USDC Colorado Page 11
                                     of 11
